Case 3:21-cv-00044 Document 2 Filed 01/15/21 Page 1 of 7 PageID #: 14




                                                       3:21-cv-00044
Case 3:21-cv-00044 Document 2 Filed 01/15/21 Page 2 of 7 PageID #: 15
Case 3:21-cv-00044 Document 2 Filed 01/15/21 Page 3 of 7 PageID #: 16
Case 3:21-cv-00044 Document 2 Filed 01/15/21 Page 4 of 7 PageID #: 17
Case 3:21-cv-00044 Document 2 Filed 01/15/21 Page 5 of 7 PageID #: 18
Case 3:21-cv-00044 Document 2 Filed 01/15/21 Page 6 of 7 PageID #: 19
Case 3:21-cv-00044 Document 2 Filed 01/15/21 Page 7 of 7 PageID #: 20
